Exhibit 10.67

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

Pursuant to Section 7(c) of the Amended and Restated Employment Agreement
(the “Agreement”) dated December 31, 2008, by and between Clean Energy Fuels
Corp., Inc., a Delaware corporation (the “Company”) and Mitchell W. Pratt, an
individual (the “Executive”) (collectively, the “Parties”), the Parties hereby
adopt the following amendment to the Agreement, to be effective as of the date
specified below. Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to such terms in the Agreement.  All other terms and
conditions of the Agreement that are not modified below shall continue to remain
in full force and effect.

 

The first sentence of Section 2 of the Agreement is restated in its entirety to
read as follows:

 

“Employer agrees to employ Employee and Employee agrees to serve Employer, in
accordance with the terms of this Agreement, for a term commencing on the
Restatement Date and ending on December 31, 2015 (the “Term”).”

 

IN WITNESS WHEREOF, the Parties have caused this amendment to the Agreement to
be duly executed, to be effective as of February 17, 2012.

 

 

“EMPLOYER”

 

 

 

CLEAN ENERGY FUELS CORP.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Andrew J. Littlefair

 

Name:

Andrew J. Littlefair

 

Title:

Chief Executive Officer

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

/s/ Mitchell W. Pratt

 

Mitchell W. Pratt

 

--------------------------------------------------------------------------------